                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    ARLAN WIELAND and                                 )
    DINA WIELAND,                                     )
                                                      )
                           Plaintiffs,                )
                                                      )    Case No. 20-CV-196-SMY
    vs.                                               )
                                                      )
    ARVINMERITOR INC., et al,                         )
                                                      )
                           Defendants.                )


                               MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiffs Arlan Wieland and Dina Wieland originally filed this lawsuit in the Circuit Court

of the Third Judicial Circuit, Madison County, Illinois, alleging that Arlan Wieland sustained

injuries due to asbestos exposure. Trial in this matter began in Madison County Circuit Court on

February 18, 2020. On February 19, 2020, Defendant ArvinMeritor removed the case to this Court

by via Notice of Removal asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332 (Doc. 1).

          This case is now before the Court on Plaintiffs’ Emergency Motion for Remand (Doc. 7). 1

For the following reasons, the Motion is GRANTED and this matter is REMANDED to the

Circuit Court of the Third Judicial Circuit, Madison County, Illinois. Defendant’s Motion for

Jurisdictional Discovery (Doc. 14) is DENIED.




1
  Given this Court’s independent obligation to determine the existence of subject matter jurisdiction, See
Foster v. Hill, 497 F.3d 695, 696-97 (7th Cir. 2007) (“it is the responsibility of a court to make an
independent evaluation of whether subject matter jurisdiction exists in every case”) and in deference to the
state court’s active trial schedule in this matter, the Court finds it appropriate to rule on Plaintiffs’
Emergency Motion without awaiting a Response from the defendants.
                                                Page 1 of 3
       A civil action may be removed to federal court if the district court has original jurisdiction.

28 U.S.C. § 1441. Courts have original jurisdiction over civil actions if there is complete diversity

between the parties and the amount in controversy exceeds $75,000, exclusive of interest and costs.

In order for complete diversity to exist, “none of the parties on either side of the litigation may be

a citizen of the state of which a party on the other side is a citizen.” Howell v. Tribune

Entertainment Co., 106 F.3d 215, 217 (7th Cir. 1997) (citations omitted). The defendant bears the

burden of establishing that all of the prerequisites for removal have been satisfied; the

jurisdictional circumstances existing at the time of removal are determinative. Boyd v. Phoenix

Funding Corp., 366 F.3d 524, 529 (7th Cir. 2004); In re Shell Oil Co., 966 F.2d 1130, 1133 (7th

Cir. 1992).

       Plaintiffs are citizens of New Mexico. In its Notice of Removal, Defendant ArvinMeritor

asserts that only two defendants remain in this case: ArvinMeritor, Inc., an Indiana corporation

with a principal place of business in Michigan and PACCAR, a Delaware corporation with its

principal place of business in Washington. However, Plaintiffs maintain (and the record supports),

that Caterpillar Inc. remains a defendant in this lawsuit. Caterpillar Inc. is a Delaware corporation

with a principal place of business in Illinois. Although Plaintiffs and Defendant Caterpillar have

engaged in settlement negotiations, the parties have not reached an agreement (See Doc. 7-3,

Affidavit of Jordan C. Roberts). The Court also takes judicial notice of the state court docket in

Wieland v. ArvinMeritor, Inc. et al, Case No. 19-L-242 which, as of today, lists Caterpillar as an

active defendant in this case. As such, complete diversity does not exist.

       This Court lacks subject matter jurisdiction and is obligated, pursuant to 28 U.S.C. §

1447(c), to remand the case back to the Circuit Court of the Third Judicial Circuit, Madison

County, Illinois. However, the Court retains jurisdiction over this matter for the purpose of



                                             Page 2 of 3
resolving Plaintiff’s request for attorney’s fees, costs and the imposition of sanctions.

Accordingly, Plaintiffs are DIRECTED to file any motion seeking sanctions pursuant to Federal

Rule of Civil Procedure 11 and an award of costs and fees associated with the removal of this

action pursuant to 28 U.S.C. §1447(c) on or before March 12, 2020. The Clerk of Court is

DIRECTED to close this case.


       IT IS SO ORDERED.

       DATED: February 20, 2020



                                                  STACI M. YANDLE
                                                  United States District Judge




                                         Page 3 of 3
